             Case 2:21-ap-01113-ER                   Doc 16 Filed 07/29/21 Entered 07/29/21 15:55:54                                     Desc
                                                      Main Document    Page 1 of 5



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    ROB BONTA
    Attorney General of California
    BRIAN D. WESLEY (State Bar No. 219018)
    Supervising Deputy Attorney General
    TJ FOX (State Bar No. 322938)
    600 West Broadway, Suite 1800
    San Diego, CA 92101
    Telephone: (619) 738-9000
    Facsimile: (619) 645-2581
    E-Mail: TJ.Fox@doj.ca.gov



         Individual appearing without attorney
         Attorney for FTB and CDTFA

                                             UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA - Name of DIVISION
                                                                        LOS ANGELES    DIVISION

    In re:
JOE TORRES                                                                      CASE NO.: 2:21-bk-12801-ER
                                                                                CHAPTER:
                                                                                ADVERSARY NO.: 2:21-ap-01113-ER
                                                                 Debtor(s).
JOE TORRES


                                                                                NOTICE OF LODGMENT OF ORDER OR
                                                                Plaintiff(s),   JUDGMENT IN ADVERSARY PROCEEDING
                                      vs.                                       RE: (title of motion 1):
UNITED STATES OF AMERICA, BY ITS AGENCY I.R.S.;
CALIFORNIA FRANCHISE TAX BOARD; and
CALIFORNIA DEPARTMENT OF TAX AND FEE ADMIN.

                                                               Defendant.




PLEASE TAKE NOTE that the order or judgment titled

was lodged on (date)         07/29/2021           and is attached. This order relates to the motion which is docket number                         .




1
    Please abbreviate if title cannot fit into text field.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                            Page 1                 F 9021-1.2.ADV.NOTICE.LODGMENT
Case 2:21-ap-01113-ER   Doc 16 Filed 07/29/21 Entered 07/29/21 15:55:54   Desc
                         Main Document    Page 2 of 5




                        EXHIBIT A
     Case 2:21-ap-01113-ER         Doc 16 Filed 07/29/21 Entered 07/29/21 15:55:54      Desc
                                    Main Document    Page 3 of 5

       ROB BONTA                                         Bruce A Boice, Esq., SBN: 249296
 1     Attorney General of California                      Law Office of Boice & Associates
       BRIAN D. WESLEY (STATE BAR NO. 219018)              307 E. Chapman Ave., Suite 102
 2     Supervising Deputy Attorney General                 Orange, CA
       TJ FOX (STATE BAR NO. 322938)                       TEL: 949-690-8647
 3     Deputy Attorney General                             FAX: 949-612-0859
        600 West Broadway, Suite 1800                    bboice@lawyer.com
 4      San Diego, CA 92101                               Attorney for Plaintiff
        Telephone: (619) 738-9000                         Joe Torres
 5      Facsimile: (619) 645-2581
        E-Mail: TJ.Fox@doj.ca.gov
 6     Attorneys for Defendants California
       Franchise Tax Board and California
 7     Department of Tax and Fee Administration
 8
                      IN THE UNITED STATES BANKRUPTCY COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10

11
     In re                                        Case No.: 2:21-bk-12801-ER
12
     JOE TORRES,                                  Chapter 7
13
                     Debtor.                      Adversary No.: 2:21-ap-01113-ER
14

15
                                                  ORDER APPROVING
16                                                STIPULATION FOR EXTENSION
                                                  OF TIME TO RESPOND TO
17                                                COMPLAINT
     JOE TORRES,
18
                      Plaintiff,                  Status Conference
19
     UNITED STATES OF AMERICA, BY                  Date: September 21, 2021
20                                                 Time: 10:00 AM
     ITS AGENCY INTERNAL REVENUE                   Judge: Hon. Ernest M. Robles
21   SERVICE; STATE OF CALIFORNIA                  Location: 255 E Temple St., Courtroom
     FRANCHISE TAX BOARD; and                      1568, Los Angeles, CA 90012
22   CALIFORNIA DEPARTMENT OF
23   TAX AND FEE ADMINISTRATION,
24                    Defendant(s).
25

26

27                                                 -1-
     ___________________________________________________________________________________________
28   In re Joe Torres                                      Case No.: 2:21-bk-12801-ER
     Order Approving Extension of Time
     Case 2:21-ap-01113-ER       Doc 16 Filed 07/29/21 Entered 07/29/21 15:55:54       Desc
                                  Main Document    Page 4 of 5


 1         The Court, having considered the Stipulation to Extend Time to Respond to
 2   Complaint (“Stipulation”) (Dkt. No. 15) filed with this Court on July 29, 2021 and good
 3   cause showing, orders that the Stipulation is approved and Defendants California
 4   Franchise Tax Board and California Department of Tax and Fee Administration shall
 5   have up to and including September 1, 2021 to submit an answer or otherwise respond
 6   to Plaintiff’s Complaint.
 7

 8

 9
                                                 ###

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                -2-
     ___________________________________________________________________________________________
28   In re Joe Torres                                     Case No.: 2:21-bk-12801-ER
     Order Approving Extension of Time
        Case 2:21-ap-01113-ER                   Doc 16 Filed 07/29/21 Entered 07/29/21 15:55:54                                     Desc
                                                 Main Document    Page 5 of 5



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 600 West Broadway, Suite 1800
 San Diego, CA 92101
A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER OR JUDGMENT IN
ADVERSARY PROCEEDING will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
   07/29/2021         I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Attorney for Plaintiff: Bruce A Boice (bboice@lawyer.com)

 Attorney for Defendant IRS: Gavin L Greene (gavin.greene@usdoj.gov)

                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________,07/29/2021       I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
  Trustee: Edward M Wolkowitz (TR), Levene Neale Bender Yoo & Brill LLP, 800 South Figueroa Street, Suite 1260, Los
  Angeles, CA 90017

 U.S. Trustee: United States Trustee (LA), 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017
                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                         Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

07/29/2021           TJ Fox                                                                 /s/ TJ Fox
Date                      Printed Name                                                       Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 2                  F 9021-1.2.ADV.NOTICE.LODGMENT
